Title: To George Washington from Lund Washington, 29 February 1776
From: Washington, Lund
To: Washington, George



Dr Sir
Mount Vernon Febry 29th 1776

Your Letters of the 5th and 8th Inst. are come to hand—I shoud be much better Satisfy’d if you woud give Possitive direction in many things, rather than leave me in a State of uncertainty

which of the methods you point out woud be most agreeable to you, as I woud wish to do that which I thought woud best please—with regard to Building a House or Houses, upon diffecult for the reception of your Household Furniture—I am at present much embarast—it plainly appears to me that you rather lean towards that plan of Buildg such as wou’d suit for a millers House and Granary—in case they shoud here after be a mill erected there. now Sir to do this there are several things to be consider’d—first a mill wright who is to point out the proper place for fixg the mill House, other wise the Houses may be so place’d as not to answer the End proposed—secondly that such Houses will require well season’d plank—and not a little of it, and that the worck might not be to do twice over, they shoud be underpin’d with Brick or Stone, with a Chimney of the same for the one design’d for the dwelg house, lime perhaps not readily got. the length of time it woud require to Build such Houses, and after all there is the greatest probability to believe, that notwithstandg the greatest precaution yet these Houses may be so place’d as not to answer the purpose proposed, for a person of the greatest foresight cannot tell what will suit him some years hence, to say nothing of there being placed so near the road, which to me is a very great objection, beside, perhaps you may never Want such Houses, for I have heard you say unless you coud rent the Mill you shoud not think of Bui[l]dg one, and from the present appearance of things there is very little propbability of doing a thing of that sort—On the Other Hand to Build Houses that will answer the other purpose proposed, the expence will not be great for the one designed for the Man to live in, who is to take Charge of the Goods, may be Built of Logs &C.—and the one for the Goods m[a]y be made a Strong House without runing to all that expence necassary for a granary, Sufficient for a Mill—at any rate I cannot get these Houses Built time enough to put your goods in, for you are to consider this is the first of march—I must first move your effects to some other place and after to Difficult. I told you in a former letter I purposed to move them to Mrs Barnes, and morrises Barn. as yet I have moved nothing, altho I have many things pack’d ready for moveg. the sendg of the Goods to Chichesters House in Fauquer will not answer. his own Furniture is still in it, for the House he lives in, in this County is very small not sufficient to

hold any thing scarcly—shoud he take it into his head to return to Fauquier (which is not unlikely) there woud be some other place to look out to put them in, I got a letter from him a few Days past offerg the Use of a Barn which he has where he now lives—I shall call upon him in my way up to Difficult. I shoud be glad to store your wine with him or Mr Fairfax—for I do not like to be moveg that several times.
With regard to Shiping Your Corn or Flour to New England—If I coud have got a Vessle, I shoud have Ship’d it, before this either there, or to some other place for I see no prospect of sellg it here—I was upon a Bargain with a new england man to furnish him with 4000 Bushels of Corn at 8/ pr Barrel—but while he was deliberateg whether it was not rather too high a price to give, a Maryland gentleman or two offerd to supply him for 8/ maryland Currency.
Mr Hooe Advises me to send it, to one of the French Islands in the West Indias, he thinks the Risque in going there not so great as in going to the above, the prices equal if not much better—however there is one argument in favour of new england, which is that after you had run the risque of the Cargo outwards, there woud be no danger of the remittance as it might be paid to you, whereas the remittance from the West Indias woud run as great a Risque in comeing safe to hand as the Cargo did in going there. there is no Vessle to be had for either port.
I shall plant the Locust Trees as you direct the distance between the Kitchen and Store is not sufficient for 4 trees two well grown Locusts will be fully enough—in mentiong putg a tree betwe⟨en⟩ the Store and smoke House, and that and the Hen House, and so on, you are not so particular as I coud wish for I am at a loss whether to put them between the Houses, in the Center of the Gable Ends, or to range them with the sides—I shall do the latter, on the side next the garden, if it is wrong they may be moved hereafter.
Cleveland has not come near me since he sett of for the Courts of Battetourt and Fincastle—if Stevens comes to me I shall get him to go to these Courts—I have sent for him—Cleveland I am told has turn’d Politition and is setg all Loudon to gether by the Ears, the Consequence of which will be I hope the loss of his life for I woud wish every Damn’d Vilian who

meddles in matters he knows nothing off, may get Hang’d—He says the Tennants shoud pay no Rents—the pay of officers and Soldiers shoud be the same, or what woud be still better they shoud not be paid at all, there is no inducement for a poor Man to Fight, for he has nothing to defend, let us go and Fight the Battle at once, and not be Shilly Shally, in this way, until all the Poor, people are ruined—and such like Stuff that vexes me even to relate—I suppose the first Battle we have in this part of the Country will be in Loudon, against General Cleveland for he has the Honour of being at the head of the Party—The Regiment that I mentiond to you which was to be Stationd at Alexandria the Comittee of Safety in their great wisdom, has thought fit to order to Dumfries, it being lookd up as a much properer place, and I suppose much more exposed to danger it is true they are Buying up Provisions bringing down Cannon, from Winchester and other places, Buildg Vessles &C.—all which are in, and about Alexandria, but these are trifles and not worth defendg, which I suppose was the Reason why the Regiment did not come here—Mr Charles Washington is to Furnish that Regiment with Liquors—He has applyd to me for your Markee and says were you here you woud chearfully lend it to him—I once wrote to you to let me sell it, George Mason jnr Wanted to purchase it, but you never answerd that part of my letter—it appears to me to be but very Crazy—and several small Holes in it, Milldue’d &C.—I am very Sorry Mr Washington has apply’d for it, I do not like to lend it.
After Putg a Frame in the well we did contrive to get it Brick’d up so that we shall not have another to Dig, the wall is Brought up very Straight and plumb.
The Prospect for wheat at present is but poor we have had a Cold, Wet, & Frozen Winter without any Snow—I have sold 6 Hhds of your Rum which is all you have to sell—it took one Hhd to full up those 6 and rather more. one was Broach’d when it first Come and part of it Use’d, 60 Gallons or there abouts I let the Oversears have out of it, and 18 Gallons I put in a Hhd which I have kept for you—three Mr Custis had and one you remember was drawn of by some rogue or other, which makes up the 13 Hhds you had by the Former I sold it at 5/ pr Gallon ready money but it has so happend that £10 of [it] is still unpaid—but I expect to get it. The family in general are pretty

Well—our Spin[nin]g goes on as well as can be expected—our Spinners being auckward and young—we guess that we have thread spun sufficient to make 3 or 4 Hundred yds of Linnen—Milly over in the Neck is sick the Dr thinks her Liver is effected and she a little Dropsical—Wally is almost a Cripple with a pain in his Back—it is suppose his Kidneys are disorderd. I am exceedingly Sorry to hear of your troubles and Vexation, I hope they are near an End—let not your affairs in this part of the world add to them I will do the Best I can—as yet things go on as formerly and I hope will continue to do so—My Best respects to Mrs Washington Mr & Mrs Custis—and my other acquaintances with you and believe my Dr Sir your affectionate Humble servt

Lund Washington

